March 29, 1993        [NOT FOR PUBLICATION]

UNITED STATES COURT OF APPEALS
FOR THE FIRST CIRCUIT



No. 91-2341

THOMAS G. HODGETTS,

Plaintiff, Appellant,

v.

COMMUNITY COLLEGE OF RHODE ISLAND,

Defendant, Appellee.



APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF RHODE ISLAND

[Hon. Raymond J. Pettine, Senior U.S. District Judge]
                



Before

Breyer, Chief Judge,

Torruella and Cyr, Circuit Judges.
       



Thomas G. Hodgetts on brief pro se.

James E. O'Neil, Attorney General, and James R. Lee, Special
              
Assistant Attorney General, on brief for appellee.





Per Curiam.  We have reviewed  the record on appeal


and  conclude  that the  district  court  did  not abuse  its

discretion  in  entering  the  contempt  finding.  See  Mass.
                     

Association  of  Older Americans  v.  Commissioner of  Public
                     

Welfare, 803 F.2d 35, 38 (1st Cir. 1986); AMF Inc. v. Jewett,
                    

711  F.2d 1096, 1101 (1st Cir. 1983).  Accordingly, the order

holding appellant  in contempt  and enjoining  appellant from

further picketing is affirmed.


-2-
2